                                                                                           Hogan Lovells US LLP
                                                                                           390 Madison Avenue
                                                                                           New York, NY 10017
                                                                                           T +1212 918 3000

                                L,EMO ENDORSED                                             F +1212 918 3100
                                                                                           www.hoganlovells.com
                                                                                                     -     ..--- ·
                                                                                                          l~lH <Y\Y
     Nove mber 14, 2019                                                                                   DOi \IE,T
     via ECF                                                                                              Ell l l l{O~ICALLY FILED.
                                                                                                          r ,,c   -r:i·

     Hon. Louis L. St   on                                                                                                 /I// 1V/i<-f
                                                          ct of New York                                  hA lt. Fl LLD:            , ,
     United States Dis rict Court for the Southern Distri
                                                                                                      i
     500 Pearl Street
     New York, New York 10007
                                                                la,~ .md PDVSA Petr6Ieo, S.A.
     Re:          Dresser-Rand Company v. Petr6Ieos de Ven ezue
                  S.D.N.Y. Docket No. 1 :19-cv-002689-LLS

     Dear Judge Stanton:
                                                       zuela, S.A. and PDVS A Petr6Ieo, S.A. (together,
     This firm represents defendants Petr6Ieos de Vene
                                                         write to respectfully request permission to file
     "Defendants") in the above -refer enced action. We
                                                      Plaintiff's motion -for summ ary judgment, which is
     under seal portions of Defendants' opposition to
     due on Monday, Nove mber 18, 2019.
                                                            ation that would be exchanged in this action, the
      In recognition of the sensitive nature of the inform
                                                               25, 2019. Dkt. No. 41. The Protective Order
      Court entered a Protective Order dated Septe mber
                                                             designated as Confidential or Highly Confidential
      requires that all docum ents "marked or otherwise
                                                              41 at 5. To the extent that any confidential or
      shall be maintained in strict confidence." Dkt. No.
                                                           to, or substantially paraphrased in any pleading,
       highly confidential material is "quoted, attached
                                                               Action," counsel are required to "make a good
       motion, memo randu m or other judicial filing in this
                                                              No. 41 at 9.
       faith effort to file such submission under seal." Dkt.
                                                            produced by Plaintiff and mark ed as "confidential,"
       Defendants rely on and plan to subm it documents
                                                           opposition to Plaintiff's summ ary judgm ent motion.
       pursuant to the parties' Protective Order, in their
                                                               documents in their memo randu m of law in
        Defendants also substantially paraphrase such
                                                           ission to file the foregoing docum ents under seal.
        opposition. Defendants respectfully request perm
                                                                  ' opposition that do not include or paraphrase
      To ensure public access to the portions of Defendants
                                                              a redacted copy of their opposition via ECF.
      confidential information, Defendants plan to file
                                                              iff, and will p~ovide an unredacted courtesy copy
      Defendants will serve an unredacted copy on Plaint
      to the Court.
                                                             st that Your Hono r endorse this letter to permit
      For the foregoing reasons, we respectfully reque
                                                             ns of their forthcoming opposition.
       Defendants to file under seal the confidential portio
                                                                                              Respectfully submitted,
                                                                                              /s/ Robin L. Muir
                                   1 j.                        .   p                j_ •      Robin L. Muir
                     SOO RDE RED · b-tv1-                     ~          fWt e.-5
                              ,J _ 1       '     1-'-                    ·-            L~t:S enior Associate
 /
5> ~-
           A   I I
                 .O...e " ~ -'111\,t:li"   1-h..<V,
                                                                   ,1
                                                      1-tA- -\'\.r"1,.,'\.-1--'h.   "1,~   ~obin .muir @hog anlov ells.c om

<1,t~w~hte-1)~, vh~ ~ ~ ~ ~ k                                                                 D212 9183 264


           1 ... ,      L u.s. p.J~ L                  1J'1, ;~l         ~j         .Jwd~JL. -L. .:S_
           -~ Wl/~         .   $ --f
                                M.v7TY \                l
                                 t1l1 ,'il1 1
